Citation Nr: 1036221	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  97-18 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney 
at Law



ATTORNEY FOR THE BOARD

C. R. Olson, Counsel



INTRODUCTION

The Veteran had active service from February 1969 to February 
1971, including service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 1996 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth 
of Puerto Rico.  

In April 2004, the Board denied service connection for PTSD.  The 
Veteran perfected a timely appeal to the United States Court of 
Appeals for Veterans Claims (Court).  In an order dated in 
October 2006, the Court set aside the April 2004 Board decision 
and remanded the matter for readjudication consistent with the 
order.  

In January 2008, the Board remanded the case for compliance with 
the October 2006 Court order.  The required VCAA notice was sent 
in February 2008.  VA clinical records were also obtained in 
February 2008.  The Veteran was examined in July and September 
2008, and a medical opinion was rendered in May 2009.  The claim 
was readjudicated with a supplemental statement of the case in 
September 2009.  In as much as the requested development has been 
completed, the Board will proceed with its review of the appeal.  


FINDINGS OF FACT

1.  The Veteran does not have PTSD.  

2.  The Veteran does not have a psychiatric disability, including 
PTSD, as the result of disease or injury during his active 
service.  



CONCLUSION OF LAW

An acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD) was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

A notice that fully complied with the requirements of the VCAA 
was sent to the claimant in February 2008.  The letter provided 
the Veteran with an explanation of the type of evidence necessary 
to substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA would 
attempt to obtain on his behalf.  It also provided notice 
regarding potential ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the Veteran was 
afforded a meaningful opportunity to participate effectively in 
the processing of his claim and given ample time to respond.  
This cured any notice defects before the agency of original 
jurisdiction (AOJ) readjudicated the case by way of a 
supplemental statement of the case issued in September 2009.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).  VA has complied with 
the notice requirements of VCAA and has no outstanding duty to 
inform the appellant that any additional information or evidence 
is needed.  Therefore, the Board may decide the appeal without a 
remand for further notification.  

The Board also finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  The Veteran's service 
medical records have been obtained.  His available post-service 
treatment records have also been obtained.  Social Security 
Administration (SSA) records have been obtained.  The Veteran has 
had a VA examination and a medical opinion has been obtained.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Discussion

In order to establish service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 38 U.S.C.A. 
§§ 101(16), 1110 (West 2002); 38 C.F.R. § 3.303 (2009); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2009).  

As a stressor, the Veteran has claimed that he was on a boat that 
was damaged by an explosion.  Unit records confirm that on the 
evening of March 31, 1970, an explosion caused extensive damage 
to two boats of the Veteran's unit.  One boat sunk on the spot 
and could not be salvaged.  The other was less damaged and was 
towed back with both crews and all equipment that could be 
salvaged from both vessels.  The explosion was apparently caused 
by mines implanted by swimmer sappers.  

In April 2004, the Board found that the Veteran did engage in 
combat with the enemy.  The claim was denied because the first 
requirement was not met.  That is, the Board found that the 
Veteran did not have PTSD.  It is a basic requirement for service 
connection that the claimant actually have the disability he is 
claiming.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this 
respect, on remand, the Board has considered any psychiatric 
disorder the Veteran may have as the result of his active 
service, particularly his combat service in Vietnam.  

Evidence Supporting the Claim

The earliest documentation of psychiatric symptoms is found in an 
April 1996 report done on a fee basis for VA by a private 
psychiatrist, J. A. J., M.D.  The doctor noted that the Veteran 
was a boat operator in Vietnam and his boat was attacked on 
several occasions.  According to the Veteran, he relived his 
Vietnam war experiences continuously.  He had recurrent 
nightmares of the war.  He saw and heard wounded soldiers crying 
for help.  He became frightful and hid when he heard explosions.  
He hated Christmas time due to fireworks.  He claimed he could 
not forget Vietnam because Puerto Rico had the same climate, 
fruits, and mountains and was full of Chinese people with hidden 
arms.  The psychiatrist was of the opinion that the Veteran was 
suffering from clear manifestations of PTSD.   

The Minnesota Multiphasic Personality Inventory (MMPI)-2 was 
administered to the Veteran in March 1997.  The report shows a 
score of 85 on the PK scale.  It explained that was a high score 
regarding the PTSD scale.  It must be noted that there were many 
other scales with high scores.  The report concluded that 
disorders frequently cited as being correlated with the Veteran's 
profile included anxiety and depression.  Obsessive compulsive 
disorder, anorexia, and hypochondria were other associated 
diagnoses.  Related DSM-IV categories were anxiety disorder, 
generalized anxiety, adjustment disorder with anxious mood, PTSD, 
mood disturbance, major depression, dysthmia, depressive disorder 
NOS (not otherwise specified), obsessive compulsive disorder, 
anorexia nervosa, and hypochondriasis.  

[DSM-IV is the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994), published by the American Psychiatric 
Association.  It provides the diagnostic criteria that are 
generally accepted within the psychiatric treatment community.  
By regulation, it is the basis for VA psychiatric diagnoses.  
38 C.F.R. § 4.125 (2009).]

The important points about the March 1997 MMPI-2 were that while 
the PTSD scale was high, so were many other scales.  The report's 
primary diagnoses were not PTSD but were anxiety and depression.  
Other associated diagnoses were obsessive compulsive disorder, 
anorexia, and hypochondria, not PTSD.  In a third group of 
diagnoses, PTSD was listed as a related category, but so were the 
depression and dysthmia diagnosed by VA examiners.  So, while the 
doctors supporting the Veteran's claim rely on the MMPI-2, a 
close reading of the report shows that it does not distinguish 
between PTSD and the dysthmia diagnosed by the VA examiners.  

Another private psychiatrist, L. M. R., M.D., reported on her 
April 1997 evaluation of the Veteran.  On examination, he 
complained of a depressive mood, sadness, anxiety, insomnia, 
irritability, anger outbursts, loss of interest in daily 
activities, decreased libido, isolation, loss of weight and 
appetite, and suicidal ideas.  He admitted having had no 
psychiatric treatment prior to 1996.  He told of being under fire 
on several occasions in Vietnam.  There were many blackouts about 
the events in the war and he was very reluctant to talk about it.  
He had recurrent nightmares about Vietnam.  Noises that reminded 
him of the war made him very irritable.  Since service, he had 
poor family and interpersonal relationships.  He had difficulty 
maintaining a steady job.  His social life was very limited.  He 
did not go to a VA hospital because he avoided everything that 
reminded him of the war.  The Veteran had crying spells during 
the interview.  He was well oriented.  Psychomotor retardation 
with blocks was present.  Memory and concentration were poor.  
Thought content included low esteem, hopelessness, and 
helplessness.  Suicidal ideas were present.  There were no 
homicidal ideas, delusions, or hallucinations.  His mood was 
anxious and his affect was depressed.  He had poor judgment and 
no insight about his condition.  The diagnosis was PTSD, chronic 
and delayed.  The diagnosis was based on the Veteran being 
exposed to traumatic Vietnam experience with intense fear.  He 
had recurrent nightmares of the event.  It was asserted that he 
had persistent avoidance of stimuli associated with the Vietnam 
war such as avoiding places such as VA facilities or visiting war 
friends.  He had diminished interest in activities and social 
isolation.  He had persistent symptoms of increased arousal such 
as insomnia, irritability, anger outbursts, difficulty 
concentrating, and sensibility to noises.  He also presented 
symptoms of a superimposed depressive disorder.  The psychiatrist 
wrote that the psychological test (MMPI-2) found a valid profile 
compatible with PTSD, and that it had a specific scale for PTSD 
in which the Veteran presented the highest score.  

As noted above, review of the actual MMPI-2 report shows that the 
results were compatible with several other diagnoses, including 
PTSD and those diagnoses made by the VA examiners.  There is no 
doubt the Veteran has a psychiatric problem.  The questions here 
are whether it is PTSD; or, if it is not PTSD, whether it is due 
to the Veteran's military experience.  While the MMPI-2 is 
consistent with the presence of a psychiatric disorder, the 
report does not actually distinguish PTSD from dysthmia or a 
depressive disorder, NOS.  

VA clinical notes for September 1997 include separate interviews 
with the Veteran and his wife.  They both described an 
estrangement in the marriage.  

In a report for the SSA, dated in February 1998, Dr. J. A. J. 
wrote that the first sign of illness was in January 1996 and the 
Veteran was first seen in September 1996.  On the first 
interview, the Veteran complained of feeling very much depressed, 
insomniac, neglecting personal hygiene, re-living Vietnam war 
experiences, being secluded at home, lacking energy and 
motivation, suicidal ideation, would like to disappear, 
hopelessness and worthlessness, no joy in living, anhedonia, and 
loneliness.  He was unable to cope with family situations.  
Mental status examination disclosed poor hygiene.  He was poorly 
productive and cooperative.  Psychomotor retardation was present, 
as was blocking, being occasionally illogical, and absent minded.  
His mood was depressed with a congruent affect.  Immediate and 
short term memory were considered poor, while recent memory was 
fair.  There was a poor attention span and poor concentration.  
Judgment and insight were poor.  There was no social functioning 
and no participation in any activities.  He was unable to make 
decisions or tolerate stress.  Diagnoses were major depression 
and PTSD.  Stressors were his Vietnam war experience and 
financial situation.  

In May 1998, based on Dr. J. A. J.'s report, the SSA found the 
Veteran to be disabled by an affective disorder.  

In May 2007, Dr. J. A. J. reevaluated the Veteran.  He had a poor 
personal appearance.  He claimed that he could not forget 
Vietnam.  He said that he remembered his traumatic war 
experiences continuously with nightmares every night.  He saw 
himself drowning in a boat that exploded.  Rivers, fog, and rain 
took his mind back to Vietnam.  He also had strong guilt feelings 
because his sons and granddaughter had congenital heart 
conditions.  The Veteran thought that the conditions were due to 
his exposure to Agent Orange.  He reported frequent suicidal 
ideation and death wishes.  After the re-evaluation, the doctor 
reaffirmed that the Veteran was suffering from PTSD directly 
related to his war experiences.  

Evidence Against the Claim

The service treatment records do not document any psychiatric 
complaints, findings or diagnoses.  On examination for separation 
from service, in January 1971, a physician reported the Veteran's 
psychiatric status was normal.  

Following service, approximately 25 years passed without medical 
documentation of PTSD symptoms.  Evidence of a prolonged period 
without medical complaint and the amount of time that elapsed 
since military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The report of the July 1996 VA PTSD examination shows that the 
claims folder was furnished.  It was noted that the Veteran had 
no psychiatric treatment before February 1996.  In August 1971, 
he started work for a company that installed air conditioners.  
After a year, he left and since then had continued, more or less, 
to work on his own.  He gave a very vague and unspecific 
description of an experience while serving in Vietnam.  Two boats 
were transporting equipment and were attacked by enemy fire.  One 
caught fire.  No tragedy occurred because they were able to take 
out the ammunition they were carrying.  He said it was a rather 
scary experience.  In terms of complaints, the Veteran referred 
to diminished capacity to work.  He reported that he was 
irritable.  He was having marital difficulties because he 
apparently did not provide adequately for his family.  He had 
conflicts with his wife about it.  He had business problems 
because he did not finish work he was supposed to do.  He stated 
that when home, he started thinking about negative experiences, 
which included Vietnam.  There were no dissociative episodes.  
There were no specific nightmares in terms of Vietnam, except he 
sometimes had dreams about it.  Most of all, he tended to become 
cryfull and woke up at night worried about how he was going to be 
able to provide economically for his family.  

Mental status examination showed the Veteran to be adequately 
dressed and groomed.  He was alert and aware of the interview 
situation.  He became tearful on various occasions during the 
interview when he spoke of difficulties he was having with work, 
family problems, and his preoccupation with his economic 
situation and ability to provide for his children.  There was 
some degree of isolation and avoidance.  There was interrupted 
sleep at night.  There were no active suicidal or homicidal 
thoughts, dissociative episodes, or specific recurrent nightmares 
regarding Vietnam experiences.  He did have on and off memories 
about Vietnam.  No specific stress or event was repeated.  His 
affect was adequate to his emotional content.  His mood was 
depressed.  Intellectual functioning was maintained.  Judgment 
was fair.  Insight was poor.  The diagnosis, by two 
psychiatrists, was dysthmia.  The psychosocial stressors were, 
most of all, his economic situation and as a consequence family 
and marital problems.     

Another VA psychiatrist examined the Veteran in July 1997.  It 
was reported that the Veteran worked in construction and reported 
being unemployed for a few months.  He had served in Vietnam as a 
watercraft operator.  It was noted that Dr. L. M. R. had 
diagnosed and treated PTSD.  The Veteran complained of poor 
concentration, difficulty working under pressure, worries, and 
thought of uncertainty about his future.  Objectively, he was 
depressed with a constricted affect.  Other mental status 
findings were within normal limits.  The diagnosis was dysthmia.  
The examiner expressed the opinion that based on the Veteran's 
history, complaints and current evaluation, it was concluded that 
the Veteran did not fulfill the diagnostic criteria for PTSD.  

VA clinical notes for September 1997 reflect marital problems.   
VA clinical record dated in November 1997 shows the Veteran was 
seen for complaints of depression.  He lived with his wife and 
children.  He used to work in construction but was unemployed.  A 
private psychiatrist told him he had PTSD and provided treatment.  
He had been seen for marital and economic problems.  There was 
depression, crying, and seeing no future.  He reported difficulty 
sleeping.  The diagnosis was depression, NOS, family and economic 
problems.  

In November 1998, yet another VA physician examined the Veteran 
for metal disorders.  It was noted that he was seen at the VA 
clinic for depression, familial, and economic problems.  
Medication was prescribed.  He had had evaluations for PTSD but 
the diagnoses were dysthmia.  He used to work as a free lance 
contractor and had been unemployed for two years.   He reported 
changes in his behavior.  He acknowledged that he had not sought 
treatment until 3 years earlier.   He complained of poor 
concentration and depression.  He had family problems and was 
separated from his wife.  He also complained of joint pains at 
night.  Objective findings on mental status examination were 
normal, except for a depressed mood and constricted affect.  The 
diagnosis was dysthmia, unspecified family circumstances.  The 
psychosocial stressors were economic problems.  

VA clinical notes for March 2000 show the Veteran came in and 
dropped out of a day hospital program he had only attended once.  
He was unshaven, talking in a low voice, with watery eyes.  He 
explained that he could not tolerate groups.  A depressed mood 
was noted.  

In March 2002, one of the VA psychiatrists who examined the 
Veteran in 1996 examined him again for PTSD.  The claims folder 
was reviewed.  The sinking of a boat was discussed.  The Veteran 
said that he was never the same since his return from service, 
but the examiner found no objective evidence of that.  He began 
having problems in terms of job performance and being able to 
provide for his family.  He became depressed and developed 
feelings that he could not handle the situation.  He said he had 
not worked since 1996.  

On mental status examination, the Veteran was noted to have a 
very sullen facial expression and a rather uncooperative 
attitude.  He was basically silent unless questioned.  His 
answers were relevant and coherent, but with little elaboration.  
He stated that he did not want to come to the examination and did 
not want to have anything to do with the VA system.  He was very 
vague when referring to dreams in which he saw himself as having 
to serve additional time in Vietnam, or back in Vietnam, or going 
to Vietnam.  He referred to be very depressed, had no desire to 
do anything, was isolated, ill humored and irritable.  He was 
very reluctant to provide details of his daily activities.  He 
displayed an adequate affect.  His mood was sullen and depressed.  
He was oriented and his memory was preserved.  Intellectual 
functioning was maintained.  Judgment was fair but insight was 
superficial.  The examiner found that the Veteran fulfilled the 
stressor requirements of diagnostic criteria A (DSM-IV).  She 
found that he did not fulfill diagnostic criteria B, C, D, E, or 
F for PTSD.  The diagnoses were major depression, recurrent and 
dependent personality features.  The psychosocial stressors were 
economic problems, marital and family dysfunction.  

VA clinical notes from 2002 to 2005 reflect treatment for 
physical complaints.  A January 2006 VA behavioral nursing 
screening note shows a diagnosis of depression.  The Veteran 
referred to anxiety, insomnia, a depressed mood, frequent 
nightmares, and lack of interest in daily activities.  He had a 
history of major depression and thoughts of worthlessness.  He 
was referred to the psychiatry service.  

The January 2006 VA psychiatry note shows the Veteran reported 
chronic depression and anxiety.  He stated that he had recurrent 
dreams about his Vietnam war experiences, specifically 
explosions.  On mental status examination, the Veteran's mood was 
sad-anxious and his affect was sad-restricted.  Insight was 
intellectual and judgment was fair.  Other findings were normal.  
The diagnostic impression was PTSD and depression, NOS.  It was 
noted that the Veteran had been seen at the PTSD clinic and he 
was not accepted there because he did not meet the criteria for 
PTSD, so he was referred to the mental health clinic.  Medication 
was recommended.   

When seen by a social worker, at the VA mental health clinic, in 
February 2006, the Veteran reported that the anxiety was better, 
but his nightmares remained, although with less frequency.  On 
mental status examination, he appeared somewhat disheveled.  His 
mood was depressed and this affect was congruent to his mood.  
There was passive suicidal ideation without a plan.  Other 
findings were normal.  Further evaluation was recommended.  

The Veteran was seen for a VA social work mental health 
assessment in March 2006.  It was reported that he served in 
Vietnam with a river boat transportation unit.  On several 
occasions, his crew was fired on by enemy forces.  He was 
currently separated from his wife and lived alone.  It was noted 
that he had a history of depression.  Current adjustment 
indicators were anger with himself, sadness, tiredness, 
irritability, and being anxious and withdrawn.  He also reported 
poor concentration, death wishes, and a startle response.  The 
social worker did not make a diagnosis.  

The Veteran was seen by a VA staff psychiatrist in April 2006.  
The Veteran was noted to be a combat veteran, having served on 
river boats in Vietnam.  He had been an independent construction 
worker and had been on SSA disability since 1998.  He had chronic 
anxiety and depressive symptoms.   He presented with recurrent 
dreams and remembering the Vietnam war.  He had already presented 
to the PTSD clinic and was not accepted there.  He reported a 
depressed mood, often wished he had been killed in Vietnam, 
feelings of chronic emptiness, nightmares of Vietnam related 
themes (such as being taken prisoner or taking someone prisoner - 
events that never occurred).  He said that all of his Vietnam 
experience was traumatic for him, and related several specific 
incidents.  His past psychiatric history was reviewed.  

On mental status examination, the Veteran exhibited on/off 
anxious tremors, increased by talking about Vietnam and by 
getting close to him.  His attire was very casual with paint 
stained pants and a large beard.  His mood was depressed and 
anxious.  His affect was depressed.  Insight was intellectual and 
judgment was fair.  Other findings were normal.  The assessment 
was a Vietnam veteran, divorced, chronically depressed, 
chronically poor socio-occupational functioning, SSA disabled, on 
a starting dose of medication.  The diagnosis was a depressive 
disorder, NOS; with PTSD features.  That diagnosis was continued 
by subsequent progress notes dated in July 2006, November 2006, 
March 2007, July 2007, and November 2007.  

In compliance with the Board's remand, the Veteran was examined 
in July 2008 by a VA psychiatrist who had not previously examined 
him.  The claims file and medical records were reviewed.  The 
Veteran complained of trouble sleeping with nightmares related to 
his service in Vietnam, being socially withdrawn, irritability, 
and being tense.  He said the symptoms started a long time ago 
and recurred 3 to 4 times a week.  The Veteran's history was 
summarized.  He said that on one occasion, they were taking 
ammunition to Vietnam and they were attacked but sustained no 
casualties.  Once, they were called to give protection to another 
boat but the soldiers in his boat were intoxicated with cannabis 
and the Veteran was left alone to protect both boats.  He was 
separated from his wife and currently lived with his brother.  As 
to social relationships, he said that he kept to himself.  As to 
activities and leisure pursuits, he took walks, did household 
chores, and hung out at a friend's auto mechanic shop.  

The psychiatric examination showed the Veteran to being wearing 
disheveled clothes and have a strong body odor.  He was tense.  
His speech was impoverished, soft or whispered.  His attitude was 
guarded; his affect was constricted; and his mood was anxious.  
Attention and orientation were intact.  Thought content and 
processes were unremarkable.  There were no delusions or 
hallucinations.  As to judgment, he understood the outcome of 
behavior.  He had insight that he had a problem.  Sleep 
impairment left him feeling tired the next day.  There were no 
inappropriate, obsessive or ritualistic behaviors.  He 
interpreted proverbs appropriately.  There were no panic attacks.  
There were no homicidal or suicidal thoughts.  Impulse control 
was good.  There had been no episodes of violence.  He maintained 
minimal personal hygiene and there was no problem with the 
activities of daily living.  Memory was normal.  As to stressor 
events, it was concluded that the Veteran had combat experience 
in Vietnam that involved intense fear, feelings of hopelessness, 
and feelings of horror.  Current PTSD symptoms were recurrent 
distressing dreams of the event, markedly diminished interest or 
participation in significant activities, difficulty falling or 
staying asleep, and irritability or outbursts of anger.  

The examiner acknowledged that the Veteran met the DSM-IV 
stressor criteria.  However, the examiner was of the opinion that 
the Veteran did not meet the DSM-IV criteria for a diagnosis of 
PTSD.  The diagnosis was dysthmic disorder.  The examiner 
explained that the Veteran met the DSM-IV stressor criteria for 
PTSD, as well as the symptom criteria for persistent 
reexperiencing the traumatic event and for persistent hyper 
arousal.  Nonetheless, he did not fulfill the symptom criteria 
for persistent avoidance of the stimulus.  

Another VA psychiatrist who had not previously examined the 
Veteran saw him in September 2008.  The claims folder and medical 
records were reviewed.  The Veteran's history was discussed.  It 
was noted that he had treatment for a depressive disorder, NOS, 
with PTSD features.  As to current symptoms, he endorsed 
insomnia, nightmares, depressed mood, anhedonia, isolation and 
occupational dysfunction.  The symptoms were occurring almost 
daily since 1996, and were severe.  He was a boat operator in 
Vietnam.  He reportedly experienced combat in many locations in 
Vietnam.  He narrated a story about two boats crashing due to 
enemy fire, that his fellows were smoking marijuana, and he was 
left behind.  After service he completed a refrigeration 
vocational course.  He reported that he was divorced.  He had 
four grown children and his relations with them were fair.  His 
description of his social activities was vague.  He insisted that 
he was practically housebound due to poor social skills.  
According to him, his psychosocial functioning was fair.  

Psychiatric examination showed the Veteran to be clean with 
unremarkable psychomotor activity and speech.  He had a 
cooperative attitude.  His affect was appropriate and his mood 
was anxious.  His attention was intact.  On spelling words 
forward and backward, the Veteran tried very hard not to complete 
the task, but, in the end, he completed it.  Orientation was 
intact.  Thought processes were unremarkable.  As to thought 
content, he had preoccupation with one or two topics.  As to 
judgment, he understood the outcome of behavior.  As to insight, 
he understood he had a problem.  There were no delusions, 
inappropriate behaviors, obsessive or ritualistic behaviors, 
panic attacks, homicidal or suicidal thoughts.  He interpreted 
proverbs appropriately.  There was good impulse control and no 
episodes of violence.  He was able to maintain a minimum personal 
hygiene and there were no problems with the activities of daily 
living.  Memory was normal.  

As to the PTSD stressor, it was concluded that the Veteran had a 
combat experience in Vietnam.  He had intense fear and feelings 
of hopelessness.  He was confused as to the date of the event and 
gave two different versions.  As to current PTSD symptoms, there 
were no symptoms of persistent re-experiencing the traumatic 
event.  Difficulty concentrating was considered to be a 
persistent symptoms of increased arousal.  The examiner expressed 
the opinion that the disturbance did not cause clinically 
significant distress or impairment in social, occupational or 
other important areas of functioning.  As to a description of the 
onset of symptoms, the examiner reported there were no symptoms.  
As to remissions, it was noted that the Veteran returned from 
Vietnam married, worked and had a normal life until 1995 when he 
asked for SSA benefits due to financial problems; a lawyer 
instructed him of his rights as a Veteran and after that he has 
been suffering from depression.  There was occupational 
dysfunctioning, nightmares, irritability, and isolation 
attributable to stress exposure.  The examiner wrote that the 
Veteran did not meet the DSM-IV stressor criteria.  Further, the 
Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  
The diagnosis was depressive disorder, NOS.  The examiner 
specified that there was no other mental disorder present.  The 
primary stressor was problems with his support group.  It was 
commented that the Veteran had moderate symptoms of depressed 
mood, occasional panic attacks, social and occupational 
dysfunction, anhedonia, isolation and poor concentration.  The 
examiner noted that the findings at that evaluation showed the 
Veteran did not appear to be as ill as he claimed.  The prognosis 
was fair due to the Veteran's compliance history, files showed 
that he had been off and on with treatment.  If he continued 
treatment and took his medication he could be better.  The 
examiner further expressed the opinion that the Veteran had a 
depressive disorder, NOS, and it was less likely than not caused 
by or the result of his experience in service.  Specifically, it 
was not caused by or a result of combat experience.  The 
rationale was that the Veteran did not meet the full criteria for 
a diagnosis of PTSD.   It was explained that the Veteran had 
combat experience and reexperienced the traumatic event in the 
form of nightmares, but did not fulfill all the other criteria.  
The Veteran was found with depressive symptoms, but not PTSD.  He 
had a depressive disorder, NOS.  It was further explained that 
the Veteran himself reported that his symptoms began after an 
economic crisis in 1995, when he decided to ask for SSA benefits 
and was advised by his lawyer of his rights.  

In May 2009, the psychiatrists who did the July and September 
2008 VA examinations render a further opinion to reconcile 
diagnoses.  Service treatment records, VA medical records and the 
reports of Dr. J. A. J were reviewed.  They examiners concluded 
that the Veteran's actual mental condition was not related to 
military service.  They agreed on a diagnosis of depressive 
disorder, NOS.  The rationale was that there was no evidence of 
psychiatric complaints, psychiatric findings, nor psychiatric 
treatments prior to service.  There was no evidence of 
psychiatric complaints, psychiatric findings, nor psychiatric 
treatments during service.  There was no evidence of psychiatric 
complaints, psychiatric findings, nor psychiatric treatments one 
year after release from active service.  The Veteran sought 
treatment in 1996, 25 years after discharge, after 25 years of 
productive life, and after a financial crisis in 1995.  They 
concluded that his actual mental condition was not related to 
military service.  The diagnosis was depressive disorder, NOS.  

Conclusion

The October 2006 Court order noted the contentions that the Board 
failed to discuss the MMPI-2 psychological testing.  As set forth 
above, all of the Veteran's scores were high.  The report of the 
MMPI-2 testing did not conclude with a diagnosis of PTSD.  
Rather, it said that disorders frequently cited as being 
correlated with the Veteran's profile included anxiety and 
depression.  Next, other associated diagnoses were obsessive 
compulsive disorder, anorexia, and hypochondria.  Thirdly, 
related DSM-IV categories were anxiety disorder, generalized 
anxiety, adjustment disorder with anxious mood, PTSD, mood 
disturbance, major depression, dysthmia, depressive disorder NOS, 
obsessive compulsive disorder, anorexia nervosa, and 
hypochondriasis.  That is, the report did not support the 
diagnosis of PTSD any more than the diagnosis of depressive 
disorder NOS reached by the VA doctors.  Thus, the Board finds 
that the MMPI-2 test does not adequately support a diagnosis of 
PTSD instead of depressive disorder NOS.  

The Court found that the Board did not adequately discuss the 
reports of Dr. J. A. J.  We have considered all of these reports, 
including those given to VA on a fee basis, those done for SSA, 
and his 2007 report.  The reports emphasize the Veteran's combat 
stressors.  They are very sketchy as to current symptoms and do 
not show that the Veteran's symptoms fulfill the DSM-IV criteria.  
VA has the authority to define disabilities.  In the case of 
psychiatric disabilities, VA has adopted the generally accepted 
criteria found in DSM-IV.  38 C.F.R. § 4.125 (2009).  
Particularly, Dr. J. A. J's reports do not meet criteria C.  This 
is significant because the recent reports identify criteria C, 
persistent avoidance of stimuli associated with the event, as one 
of the criteria that the Veteran's disability does not fulfill.  

Similarly, the Court found that the Board did not adequately 
discuss the report of Dr. L. M. R.  She wrote that the MMPI-2 
showed a valid profile compatible with PTSD and that the Veteran 
presented the highest score on the specific scale for PTSD.  As 
noted above, the actual report shows many high scores, not just 
for PTSD; and, while the profile was indeed compatible with PTSD, 
the report shows that the findings were compatible with several 
other diagnoses, including the depressive disorder NOS found by 
VA examiners.  Thus, Dr. L. M. R. is not presenting a complete 
and accurate picture.  Rather, it appears that her report is 
skewed toward a diagnosis of PTSD and consequently, we find it is 
not credible.  

The Board does not render its own medical opinion.  However, the 
regulation incorporates the DSM-IV criteria, so to enforce the 
regulation we must ensure that the criteria are met.  Moreover, 
the VA psychiatrists have asserted that the criteria are not met.  
Criteria C is as follows:  

Persistent avoidance of stimuli associated with the trauma and 
numbing of general responsiveness (not present before the 
trauma), as indicated by three or more of the following:
(1) efforts to avoid thoughts, feelings, or conversations 
associated with the trauma; 
(2) efforts to avoid activities, places, or people that 
arouse recollections of the trauma;
(3) inability to recall an important aspect of the trauma; 
(4) markedly diminished interest or participation in 
significant activities; 
(5) feeling of detachment or estrangement from others; 
(6) restricted range of affect (e.g., unable to have loving 
feelings); 
(7) sense of a foreshortened future (e.g., does not expect 
to have a career, marriage, children, or a normal life 
span).  

After reviewing the record, including the reports of VA examiners 
as well as those of Drs. J. A. J and L. M. R., the Board does not 
find any report that identifies at least 3 of the required 
section C criteria.  Therefore, the Board finds that the opinion 
of the VA examiners, that the criteria for a diagnosis of PTSD 
are not met, is supported by the record.  The many VA examiners 
have consistently found that the Veteran does not meet the 
criteria for a diagnosis of PTSD.  These VA records and reports 
provide the preponderance of evidence in this case.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not applicable and the appeal must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  






ORDER

Service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder (PTSD) is denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


